     Case 6:19-bk-17970-MH           Doc 11 Filed 09/27/19 Entered 09/27/19 13:08:39                   Desc
                                      Main Document    Page 1 of 2

 1

 2

 3                                                                            FILED & ENTERED
 4
                                                                                   SEP 27 2019
 5

 6                                                                            CLERK U.S. BANKRUPTCY COURT
                                                                              Central District of California
                                                                              BY cargill    DEPUTY CLERK
 7

 8

 9                              UNITED STATES BANKRUPTCY COURT
10                               CENTRAL DISTRICT OF CALIFORNIA
11
                                            RIVERSIDE DIVISION
12

13
      In re:                                                    Case No: 6:19-bk-17970-MH

14
      HUGO PEREZ                                                Chapter: 13

15                                                              ORDER DENYING DEBTOR’S MOTION TO
                                                                EXTEND TIME TO FILE CASE OPENING
                                           Debtor(s).
16                                                              DOCUMENTS

17

18

19             On September 10, 2019, Hugo Perez (“Debtor”) filed a skeletal Chapter 13 bankruptcy petition.

20   On September 24, 2019, the day that the balance of the case commencement documents were due,
21
     Debtor filed a motion to extend time to file the case commencement documents, seeking a thirty-six day
22
     extension.
23

24

25             The Court, having reviewed the motion, does not find cause to grant the requested thirty-six day

26   extension. Specifically, the Court notes the motion does not comply with Local Rule 1007-1(b)(1)
27
     because it is not supported by a declaration under penalty of perjury establishing a sufficient explanation
28
     for the requested extension. Additionally, the Court notes that the statement which was provided in




                                                           -1
     Case 6:19-bk-17970-MH        Doc 11 Filed 09/27/19 Entered 09/27/19 13:08:39              Desc
                                   Main Document    Page 2 of 2

 1   support of the motion is vague and unclear and does not adequately explain why a thirty-six day
 2
     extension of the deadlines is warranted. For all these reasons, the Court DENIES the motion.
 3

 4
                                                       ###
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
          Date: September 27, 2019
28




                                                        -2
